      Case 1:18-mc-00537-PGG-RWL Document 5 Filed 11/01/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MELINA N. JACOBS, on behalf of herself
 and all others similarly situated,

                Plaintiff,

        v.                                              Case 18-mc-0144 (RDM)

 VERIZON COMMUNICATIONS, INC., et
 al.,

                Defendants.


                                             ORDER

       At the Plaintiff’s request and with the consent of the “person[s] subject to the subpoena,”

Fed. R. Civ. P. 45(f), Plaintiff’s motion to enforce the subpoenas, Dkt. 1, is hereby

TRANSFERRED to the United States District Court for the Southern District of New York,

where the underlying dispute is pending. The Court concludes that the transfer is both

unopposed and in the interest of judicial efficiency.

       SO ORDERED.


                                                              /s/ Randolph D. Moss
                                                              RANDOLPH D. MOSS
                                                              United States District Judge

Date: November 1, 2018
